
	
		II
		109th CONGRESS
		2d Session
		S. 4071
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  placed-in-service date requirement for low-income housing credit buildings and
		  bonus depreciation property and the period for rehabilitation expenditures in
		  the Gulf Opportunity Zone.
	
	
		1.Extension of
			 placed-in-service date requirement for low-income housing credit buildings and
			 bonus depreciation property and period for rehabilitation expenditures in Gulf
			 Opportunity Zone
			(a)Low-income
			 housing credit buildingsSection 1400N(c) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking or 2008 in
			 paragraph (3)(A) and inserting 2008, 2009, or 2010,
				(2)by striking
			 during such period in paragraph (3)(B)(ii) and inserting
			 during the period described in subparagraph (A), and
				(3)by striking or 2008 in
			 paragraph (4)(A) and inserting 2008, 2009, or 2010.
				(b)Bonus
			 depreciation propertySection 1400N(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 December 31, 2007 (December 31, 2008, in the case of nonresidential real
			 property and residential rental property) in paragraph (2)(A)(v) and
			 inserting December 31, 2010, and
				(2)by striking
			 January 1, 2008 in paragraph (3)(B) and inserting January
			 1, 2011.
				(c)Increase in
			 rehabilitation creditSection 1400N(h) of the Internal Revenue
			 Code of 1986 is amended by striking 2008 and inserting
			 2010.
			
